DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 6/29/2021. As directed by the amendment, claims 36, 40-42, and 46 were amended, claims 1-35, 43, 45, 54-56 and 63-64, and no new claims were added. Thus, claims 36-42, 44, 46-53 and 57-62 are presently pending in this application
Claims 36-41, 44, 46-53 and 57-62 are allowed and claim 42 is cancelled on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Angela Dremann on 7/1/2021. 

The application has been amended as follows:

In Claim 36, line 21, the limitation “the elongate member” has been changed to --the elongate body--.  

In Claim 36, line 23, the limitation “the elongate member” has been changed to --the elongate body--.  

In Claim 40, lines 1-3, the limitation “wherein at least one bend of the one or more hinging regions comprise at least one first hinging region located adjacent to the at least one nasal prong, the at least one first hinging region being is configured” has been changed to --wherein the one or more hinging regions is configured--.

In Claim 46, line 31, the limitation “the second elongate member” has been changed to 
--the second elongate body--.  

Claim 42 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Jaffe (2008/0190436) and O’Connor (WO2012/053910) do not specifically disclose the claimed apparatus as presented in the claims 36-41, 44, 46-53 and 57-62. 
Jaffe discloses a nasal interface (30, fig. 7) comprising: an elongate body (50, 51 and 54, fig. 7, paragraphs 0125-0128) configured to extend across at least a portion of a face of a patient (see fig. 7); a first nasal prong (38, fig. 7, paragraph 0128) and a second nasal prong (39, fig. 7, paragraphs 0125-0128) extending from the elongate body and configured to be positioned in at least one nare of the patient and to direct a flow of a gas into the at least one nare of the patient (see paragraph 0031, fluids can be delivered to both nostrils); a plurality of lumens (41 and 42 on left side and right side, see fig. 7, see reference to fig. 5), wherein a first portion of the elongate body is 
O’Connor teaches that flexibilities of nasal tubes is an effective variable for increasing comfort to the user (page 1, lines 24-25, O’Connor discloses that breathing tubes are preferably flexible so that they bend easily to improve patient comfort, which in turn can increase a patient’s compliance with treatment).
or one or more hinging regions positioned between an end of the first elongate body and an end of the second elongate body, wherein the one or more hinging regions comprises a first bend positioned between the first nasal prong and the first end of the first elongate body that is closer to the first nasal prong than the second nasal prong and a second bend positioned between the second nasal prong and the first end of the second elongate member that is closer to the second nasal prong than the first nasal prong, wherein the first bend and the second bend are configured to bend when a force is applied to the nasal interface by facial movements and to stabilize a position of the first and second nasal prongs in order to abate displacement of at least one of the first and second nasal prongs out of the at least one nare of the patient. Therefore, to modify Jaffe and O’Connor to achieve the claimed invention would be based upon improper hindsight. 
Therefore, claims 36-41, 44, 46-53 and 57-62 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785